IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN THE INTEREST OF: T.W. , A MINOR               : No. 98 EAL 2020
PETITION OF : T.W.                               :
                                                 :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 4th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:


      (1)    Should this Court clarify the issue left unresolved by this Court’s split
             decision in Commonwealth v. Taylor, 771 A.2d 1262 (Pa. 2001)
             relating to the standard for when police may conduct an additional
             more intrusive search of a pocket following a pat-down for weapons?